ACCEPTED
                                                                                                                  FILED
                                                                                                        05-15-00575-CV
                                                                                                   5/4/2015  3:13:16 PM
                                      05-15-00575-CV                                        FIFTH COURT
                                                                                                     JOHNOF F. APPEALS
                                                                                                       DALLAS, CLERK
                                                                                                       COUNTY
                                                                                                               WARREN
                                                                                                                 TEXAS
                                                                                                  5/5/2015 11:26:32
                                                                                                      DALLAS         AM
                                                                                                                COUNTY
                                                                                                             LISA MATZ
                                                                                                                 CLERK

                                   CAUSE NO. CC-15-01795-E

JOHN SCOTT PITTMAN, KAREN                         §     IN THE COUNTY COURT
PITTMAN, and J.T.P., a minor child,               §                                FILED IN
                                                                            5th COURT OF APPEALS
   Plaintiffs,                                    §                             DALLAS, TEXAS
v.                                                §     AT LAW NO. 5        5/5/2015 11:26:32 AM
LEWISVILLE INDEPENDENT SCHOOL                     §                               LISA MATZ
DISTRICT and HEBRON HIGH                          §                                 Clerk
SCHOOL,                                           §
   Defendants.                                    §     DALLAS COUNTY, TEXAS

                              PLAINTIFFS' NOTICE OF APPEAL

         This Notice of Appeal is filed by Plaintiffs John Scott Pittman, Karen Pittman, and J.T.P.,

a minor child, parties to this proceeding who seek to alter the trial court's judgment or other

appealable order.

         1.     The trial court, cause number, and style of this case are as shown in the caption

above.

         2.     The order appealed is the Order Granting Defendants' Plea to the Jurisdiction,

entered on May 1, 2015, a true and correct copy of which is attached hereto as Exhibit A.

         3.     On May 1, 2015, the trial court entered this Order Granting Defendants' Plea to

the Jurisdiction. This order is a final appealable order.

         4.     Plaintiffs John Scott Pittman, Karen Pittman, and J.T.P., a minor child, desire to

appeal from all portions of the order.

         5.     This appeal is taken to the Fifth Court of Appeals, Dallas, Texas.

         6.     This Notice of Appeal is being filed by Plaintiffs John Scott Pittman, Karen

Pittman, and J.T.P., a minor child.




PLAINTIFFS' NOTICE OF APPEAL                                                                  Page 1
2619863 v2-25424/0001 PLEADINGS
                                                     Respectfully submitted,

                                                     GODWIN LEWIS PC

                                                     /s/ Donald E. Godwin__________________
                                                     Donald E. Godwin
                                                     Texas Bar No. 08056500
                                                     Don.Godwin@GodwinLewis.com
                                                     James E. Johanns
                                                     Texas Bar No. 24036847
                                                     James.Johanns@GodwinLewis.com
                                                     Stefanie M. McGregor
                                                     Texas Bar No. 24037019
                                                     Stefanie.McGregor@GodwinLewis.com

                                                     Renaissance Tower
                                                     1201 Elm, Suite 1700
                                                     Dallas, Texas 75270-2041
                                                     Tel:    214.939.4412
                                                     Fax: 214.760.7332

                                                     ATTORNEYS FOR PLAINTIFFS


                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served
electronically via the Court's electronic filing service, mailed, faxed, emailed, or hand delivered
to all attorneys of record, in compliance with the Texas Rules of Civil Procedure on the 4th day
of May, 2015.

                                                      /s/ Donald E. Godwin_________________
                                                      Donald E. Godwin




PLAINTIFFS' NOTICE OF APPEAL                                                                 Page 2
2619863 v2-25424/0001 PLEADINGS
EXHIBIT A
---=========~~==~------------~--------====~---------------========                                   - . . ----




                                         Cause No. CC-15-01795-E



          JOHN SCOTT PITTMAN, KAREN
          PITTMAN, AND J.T.P., A MINOR CHILD
                                                                       In the County Court
          vs.                                                            of Dallas County
          LEWISVILLE INDEPENDENT SCHOOL                                     atLawN° 5
          DISTRICT AND HEBRON HIGH SCHOOL



                                 ORDER GRANTING DEFENDANTS'
                                   PLEA TO THE JURISDICTION

                On this date, came on to. be heard defendants' Lewisville Independent School

       District and Hebron High School's plea to the jurisdiction. Having the considered the

       live pleadings, the plea the jurisdiction, the response thereto, the reply to the response,

       and the arguments of counsel, the court is of the opinion that defendants' plea to the

       jurisdiction should be granted. IT IS THEREFORE ORDERED, ADJUDGED, AND

       DECREED that defendants' plea to the jurisdiction is GRANTED and that plaintiffs'

       causes of action against defendants are hereby DISMISSED for lack of subject matter

       jurisdiction.

                Costs of court are taxed against the party incurring same.

                This is a final and appealable order.

                Signed May 1, 2015.